DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 04/19/2021.
Allowable Subject Matter
Claims 1-6, 8-10, 14-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the compensation circuit comprises: a first compensation stage comprising an RC filter coupled to the input terminal of the power stage; a second compensation stage comprising: a first switching transistor coupled between the RC filter and a node; a second switching transistor having a first conduction terminal coupled to receive a reference current, a second conduction terminal, and a control terminal coupled to be biased based upon the control signal; an additional transistor having a first conduction terminal coupled to the second conduction terminal of the second switching transistor, a second conduction terminal coupled to the second input of the error amplifier, and a control terminal coupled to the first switching transistor at the node; and a third switching transistor having a first conduction terminal coupled to the second conduction terminal of the second switching transistor, a second conduction terminal coupled to the control terminal of the additional transistor at the node, and a control terminal coupled to be biased based upon the control signal, in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	
	/THIENVU V TRAN/                                 Supervisory Patent Examiner, Art Unit 2839